DETAILED ACTION
Claims 1 – 10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase “used to” in lines 3, 5, and 9 of independent claim 1 and lines 2, 4, and 5 of independent claim 8 as well as in claims 3, 4, and 5 is indefinite as mixing statutory 
For purpose of examination the structural term “configured to” or the like will be evaluated rather than the step of “used to”. 
However, positive recitation of the structure applicant intends to claim is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abassi et al. (US 20110117542; hereinafter Abassi).

claim 1, Abassi teaches a measuring apparatus (abstract; [0010-11]; [0022]), comprising: 
at least one first physical characteristic measuring device (see figs. 1A and 1B in  view of at least [0029] teaching that the electrode(s) of these figures illustrate “electronic sensor arrays shown in FIG. 1B”; see also [0330]), comprising: 
a sensor (at least a single sensor of the array; see figs. 1A-C) used to generate a measurement signal according to physical characteristics of a location where the at least one first physical characteristic measuring device is located (see at least figs. 11A-B; see [0330] teaching regarding the response of the “electronic sensor arrays shown in FIG. 1” being illustrated); 
a signal processing circuit (at least [0233] teaches “a device station that comprises electronic circuitry and engages the device and the impedance analyzer”; [0187]; see [0071]; [0113]; [0120]; see also [0063]), coupled to the sensor (see at least [0187]), used to convert the measurement signal into a first processed signal ([0232] teaches that “analogue electronic readout signals can be measured automatically and in real time, and can be converted to digital signals”); and 
a transmission path able to be electrically connected to at least one second physical characteristic measuring device (see fig. 1A showing this configuration having a transmission path between the measuring devices), 
a data processing device used to receive and process the first processed signal (see at least [0233]), wherein 
the transmission path passes a second processed signal of the at least one second physical characteristic measuring device to the data processing device in response to the at least one first physical characteristic measuring device and the at least one second physical characteristic being 
Abassi does not teach the above claimed limitations within the same embodiment.
However, Abassi teaches several embodiments/aspects which contain the general concept of investigation of material properties by monitoring the material (see abstract). While the disclosure of Abassi is large (with 367 ¶’s), the various embodiments are all well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See at least [0010-21] teaching that the embodiments are considered aspects of the same invention/inventive concept.) This is because one of ordinary skill in the art would have understood the relation of the embodiments taught in Abassi including the specific sections and figures cited above because the end goal is to provide a multiple location analysis of materials via sensors (see abstract).

Regarding claim 2, Abassi teaches at least one transmission device (see fig. 1A, at least elements 104), wherein the at least one first physical characteristic measuring device passes the first processed signal through the at least one transmission device to the data processing device (fig. 1A shows such configuration), and the second processed signal is passed through the transmission path of the at least one first physical characteristic measuring device and the at least one transmission device to the data processing device in response to the at least one first physical characteristic measuring device and the at least one second physical characteristic measuring 

Regarding claim 3, Abassi teaches that the at least one transmission device further comprises a power source connection path (at least the path of the signal source [0060] as shown in fig. 1A; see also [0063] teaching regarding the signal source being provided) used to pass power provided by the data processing device to the at least one first physical characteristic measuring device (see fig. 1A in view of [0063] showing and teaching this configuration).

Regarding claim 4, Abassi teaches that he at least one first physical characteristic measuring device further comprises a power source connection point (at least connection pad 1 as shown in fig. 1C) used to obtain power from the data processing device ([0063]).

Regarding claim 8, Abassi teaches a physical characteristic measuring device (abstract; [0010-11]; [0022]), comprising: 
a sensor (at least a single sensor of the array; see figs. 1A-C) used to generate a measurement signal according to physical characteristics of a location where the physical characteristic measuring device is located (see at least figs. 11A-B; see [0330] teaching regarding the response of the “electronic sensor arrays shown in FIG. 1” being illustrated); 
a signal processing circuit (at least [0233] teaches “a device station that comprises electronic circuitry and engages the device and the impedance analyzer”; [0187]; see [0071]; [0113]; [0120]; see also [0063]), coupled to the sensor (see at least [0187]), used to convert the measurement signal into a first processed signal ([0232] teaches that “analogue electronic 
a transmission path able to be electrically connected to another physical characteristic measuring device (see fig. 1A showing this configuration having a transmission path between the measuring devices), wherein the transmission path passes a second processed signal of the another physical characteristic measuring device to the data processing device in response to the physical characteristic measuring device and the another physical characteristic measuring device being electrically connected to each other (see figs. 1A and 1C; see also [0170-184]).
Abassi does not teach the above claimed limitations within the same embodiment.
However, Abassi teaches several embodiments/aspects which contain the general concept of investigation of material properties by monitoring the material (see abstract). While the disclosure of Abassi is large (with 367 ¶’s), the various embodiments are all well related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See at least [0010-21] teaching that the embodiments are considered aspects of the same invention/inventive concept.) This is because one of ordinary skill in the art would have understood the relation of the embodiments taught in Abassi including the specific sections and figures cited above because the end goal is to provide a multiple location analysis of materials via sensors (see abstract).

Regarding claim 9, Abassi teaches at least one transmission device (see fig. 1A, at least elements 104), wherein the physical characteristic measuring device passes the first processed .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abassi as applied to claim 1 above and further in view of Negulescu et al. (US 20070072257, hereinafter Negulescu).

Regarding claim 5, Abassi teaches that the data processing device comprises: the at least one second physical characteristic measuring device being electrically connected to each other; and a controller used to process and provide the first processed signal which is digital, and also process and provide the second processed signal which is digital in response to the at least one first physical characteristic measuring device and the at least one second physical characteristic measuring devices being electrically connected to each other ([0232] teaches conversion to digital for processing and analysis purposes).
Abassi does not directly and specifically state that the data processing device comprises: an analog-to-digital converter or the specific connectivity of the converter.
However, Negulescu teaches that analog signals may be input and that digital signals may be output ([0050]; see also [0048-51]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the use of converted digital signals for .

Allowable Subject Matter
Claims 6, 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art of record Abassi et al. (US 20110117542), and Negulescu et al. (US 20070072257), fail to specifically teach the invention as claimed. The limitations of independent claims 1 and 8 when combined with the limitations regarding the bleeder circuit and puzzle/splicable geometric shape also in dependent claims 6, 7 and 10 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 6, 7, and 10. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855